Smith, J.:
It seems that the motion was granted for a preference over the November issues, but the motion was for a preference over all issues in order that the action might forthwith be tried. If I am right in my conclusion as to Brazill v. Weed (ante, p. 66), in the action brought by Brazill in equity, that that be first tried, then it follows that this order, so far as appealed from, must be affirmed, with ten dollars costs and disbursements. Dowling, Laughlin' and Merrell, JJ., concur. Order affirmed, with ten dollars costs and disbursements.